Examiner’s Comments

Status of Claims

Applicant’s amendments and remarks in the reply filed 9/23/2021 have been acknowledged and entered.  Claims 1-4, 6-9, and 11 are pending. Claims 5 and 10 are canceled.  

Allowed Claims
Claims 1-4, 6-9, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is that of Amano who teaches a method and apparatus for detecting a boundary of a liquid film on a substrate surface.  Amano teaches that the measurement operation is performed in a maintenance mode wherein the apparatus does not perform a processing on the wafer [0103].  Therefore, Amano does not teach or fairly suggest that the controller, after detecting the boundary portion, is configured to further control a position adjusting part to adjust the position where the processing liquid reaches the substrate, based on a position of the boundary portion while the liquid supply part supplies the processing liquid to the substrate, as required by amended claim 1.  Similarly, the prior art does not teach a process step of, after detecting the boundary portion, adjusting the position where the processing liquid reaches the substrate, based on a position of the boundary portion, while supplying the processing liquid to the substrate, as required by amended claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714